DETAILED ACTION
Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This action is in reply to the response after final action filed on June 17, 2022.
Claim 1 has been amended and is hereby entered.
Claims 2 and 17 have been canceled.
Claims 1, 3–16, and 18–21 are currently pending and have been examined.
Response to Amendment
The amendment filed June 17, 2022 has been entered.  Claims 1, 3–16, and 18–21 remain pending in the application.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Regarding the prior rejection under 35 U.S.C. 101, claims 1, 3–16, and 18–21 are patent eligible under 35 U.S.C. 101 because they are not directed to an abstract idea.
Claims 1, 3–16, and 18–21 recite authenticating a user, which is the abstract idea of methods of organizing human activity because they recite the fundamental economic practice of mitigating risk.  
Claims 1, 3–16, and 18–21, however, further recite additional elements that are integrated into a practical application because the specific combination of steps applies the judicial exception in a way that is beyond a general linking to the technological environment.  These claims recite “capture image data from the camera lens, wherein image data comprises a photo of a face of the user and a video of the user, the photo taken concurrently with the video”, “create a second set of physiological measurement data from captured image data of the associated user and a corresponding second set of timestamps”, and “determine that the first set of physiological measurement data from the user of the physiological measurement device and the second set of physiological measurement data from the electronic device user are matching based on a matching criteria to verify the physiological measurement device user is the electronic device user by comparing the first set of physiological measurement data and the corresponding timestamps match the second set of physiological measurement data and the second set of corresponding timestamps”.  Rather than merely linking the invention to generic technology, these claims involve capturing images, taking multiple physiological measurements, inputting information, and then comparing these values to verify a user identity.  For example, independent claim 1 involves capturing various image and video data, analyzing these images and videos to create physiological measurement data, and comparing the different physiological measurement data.  These elements, in combination, therefore meaningfully limit the claims beyond generally linking to a technological environment.  Thus, the limitations of claims 1, 3–16, and 18–21, in combination, integrate the abstract idea into a practical application.
For these reasons, in light of Applicant’s amendments and arguments, the rejection of claims 1, 3–16, and 18–21 under 35 U.S.C. 101 has been withdrawn.



Regarding the prior rejection under 35 U.S.C. 103, the following limitations of claim 1 are not taught by the previously cited prior art:
determine that the first set of physiological measurement data from the user of the physiological measurement device and the second set of physiological measurement data from the electronic device user are matching based on a matching criteria to verify the physiological measurement device user is the electronic device user by comparing the first set of physiological measurement data and the corresponding timestamps match the second set of physiological measurement data and the second set of corresponding timestamps; and 
in response to the determining that the first set of physiological measurement data and the second set of physiological measurement data are matching, send the first set of physiological measurement data and a notification to the third party server that the first set of physiological measurement data matches the second set of physiological measurement data to verify the physiological measurement device user and the electronic device user are the registered user, wherein the system is configured to perform the verification whenever the server requests the physiological data of the user.
The prior art reference of record that is most closely related to the claim limitation recited above is Pathangay, U.S. Patent App. No. 2017/0140128 (“Pathangay”), which discusses verifying user physiological data.  It would not necessarily have been obvious, however, to combine the user verification in Pathangay with the physiological monitoring from the primary reference Pinter, U.S. Patent App. No. 2014/0139616 (“Pinter”).  Pinter discloses the physiological monitoring recited in the claims, but does not disclose the specific verification limitations disclosed above—what the monitoring in the claimed invention is used for.  And, there would have been no reason to combine Pinter with the additional references cited to disclose this user verification because there is no need for verification of the information in Pinter.  Furthermore, no additional references could be found for collecting and verifying the physiological information as in the claimed invention, nor would it necessarily have been obvious to combine such references with the existing references, or to combine so many references, to disclose the claimed limitations.  Independent claims 9 and 16 include substantially the same features as claim 1.
For these reasons, independent claims 1, 9, and 16 are deemed to be allowable.  Dependent claims 1, 3–8, and 21 are also allowable due to their dependency on claim 1; dependent claims 10–15 are also allowable due to their dependency on claim 9; and dependent claims 18–20 are also allowable due to their dependency on claim 16.  Accordingly, the prior rejections of claims 1, 3–16, and 18–21 under 35 U.S.C. 103 have been withdrawn.

The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  The following references are pertinent for disclosing various features relevant to the claimed invention, but they do not disclose all the claimed features, as explained further in the reasons for allowance above:
Tussy, U.S. Patent App. No. 2014/0294257, discloses identifying a user based in part on a user image.  
Hagen et al., U.S. Patent App. No. 2016/0162729, discloses identify verification using biometric data.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIVESH PATEL whose telephone number is (571) 272–3430.  The examiner can normally be reached on Monday–Friday 12:00 PM–8:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Namrata Boveja can be reached on (571) 272–8105.  The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/DIVESH PATEL/Examiner, Art Unit 3696  

/JOSEPH W. KING/Primary Examiner, Art Unit 3696